Per Curiam.
June 1, 1970, represented by counsel and on the scheduled trial date, defendant plead*113ed guilty to a second count added to the information that day on the oral motion of the prosecuting attorney with the approval of defendant’s counsel. The second count of the information charged defendant with a lesser offense than the first count. The plea was clearly a negotiated plea. Defendant was sentenced to prison.
Relying on People v. Taylor (1968), 9 Mich App 333, defendant contends on appeal that the plea procedure was reversibly faulty because the mandatory guidelines of Taylor were not followed. The guidelines referred to are the suggestions in Taylor that the record reflect the details of the plea negotiations and that inquiry was made as to defendant’s parole status and that he was advised of the effect of the plea on his parole status.
We reject defendant’s arguments on appeal for the following reasons:
1. The guidelines relied on were not mandatory.
2. People v. Taylor (1970), 383 Mich 338, reversed the Court of Appeals in Taylor, supra.
3. Defendant did not file a motion to withdraw his plea in the trial court. People v. Barron (1970), 27 Mich App 379.
Affirmed.